Rao, Judge:
This appeal for reappraisemeiit has been submitted for decision upon tbe following stipulation:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, as follows:
That the merchandise covered 'by the appeal for reappraisement noted above consists of motorscooters, plus extra parts, exported from Italy during 1959.
That at the time of export such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Italy for home consumption or for export to the United States nor was it freely offered for sale to all purchasers in the principal market of the United States for domestic consumption.
That “cost of production” as defined in Section 402a (f) of the Tariff Act of 1930 for such merchandise at the time immediately preceding the date of exportation was Lira 108,010.00, plus extras, as invoiced, packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement may be deemed submitted for decision on this stipulation.
Upon tbe agreed facts, I find cost of production, as that value is defined in section 402a(f) of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, to be tbe proper basis for tbe determination of tbe value of tbe merchandise, covered by tbis appeal for reappraisement, and that such value was lire 108,010, plus extras, as invoiced, packed.
Judgment will be entered accordingly.